Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 16, 2008, by and between Cinemark Holdings, Inc., a Delaware corporation
(the “Company”), and Robert Copple (“Executive”).
WITNESSETH:
     WHEREAS, Cinemark, Inc., a wholly owned subsidiary of the Company, and
Executive are parties to an Employment Agreement dated as of March 12, 2004, as
amended to the date hereof relating to Executive, which arrangement sets forth
the terms and conditions of Executive’s employment with Cinemark, Inc. (the
“Original Agreement”); and
     WHEREAS, the parties desire to enter into this Agreement to replace and
supersede the Original Agreement;
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties hereto agree as follows:
     1. Employment.
          1.1 Title and Duties. The Company hereby employs Executive as
Executive Vice President and Chief Financial Officer of the Company. Executive’s
duties, responsibilities and authority shall be consistent with Executive’s
position and titles and shall include serving in a similar capacity with certain
of the Company’s Subsidiaries (as hereinafter defined) and such other duties,
responsibilities and authority as may be assigned to Executive by the Board of
Directors of the Company (the “Board”). Executive shall report directly to the
Chief Executive Officer of the Company.
          1.2 Services and Exclusivity of Services. The Company and Executive
recognize that the services to be rendered by Executive are of such a nature as
to be peculiarly rendered by Executive, encompass the individual ability,
managerial skills and business experience of Executive and cannot be measured
exclusively in terms of hours or services rendered in any particular period.
Executive shall devote Executive’s full business time and shall use Executive’s
best efforts, energy and ability exclusively toward advancing the business,
affairs and interests of the Company and its Subsidiaries, and matters related
thereto. Nothing in this Agreement shall preclude Executive from serving on
boards of directors of up to one other company which is not competitive to the
Company upon the Board’s approval not to be unreasonably withheld or
participating on a board of or in trade organizations, charitable, community,
school or religious activities that do not substantially interfere with his
duties and responsibilities hereunder or conflict with the interests of the
Company.
          1.3 Location of Office. The Company shall make available to Executive
an office and support services at the Company’s headquarters in Dallas/Plano,
Texas area. Executive’s main office shall be at such location.
          1.4 Subsidiaries; Person. For purposes of this Agreement, “Subsidiary”
or “Subsidiaries” means, as to any Person, any other Person (i) of which such
Person or any other

 



--------------------------------------------------------------------------------



 



Subsidiary of such Person is a general partner, (ii) of which such Person, any
one or more of its other Subsidiaries of such Person, or such Person and any one
or more of its other Subsidiaries, directly or indirectly owns or controls
securities or other equity interests representing more than fifty percent (50%)
of the aggregate voting power, or (iii) of which such Person, any one or more of
its other Subsidiaries of such Person, or such Person and any one or more its
other Subsidiaries, possesses the right to elect more than fifty percent (50%)
of the board of directors or Persons holding similar positions; and “Person”
means any individual, corporation, partnership, limited liability company, firm,
joint venture, association, joint-stock company, trust, unincorporated
organization, or other entity or group (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended).
     2. Term. The term of Executive’s employment under this Agreement (the
“Term”) shall commence on the Effective Date (as defined in Section 19) and
shall continue for a period of three (3) years thereafter; provided, however,
that at the end of each year of the Term, the Term shall be extended for an
additional one-year period unless Executive’s employment with the Company is
terminated in accordance with Section 5. References in this Agreement to the
“balance of the Term” shall mean the period of time remaining on the scheduled
Term after giving effect to the most recent extension of the Term occurring
prior to any termination of the Term.
     3. Compensation.
          3.1 Base Salary. During the Term, the Company will pay to Executive a
base salary at the rate of $416,000 per year, payable in accordance with the
Company’s practices in effect from time to time (“Base Salary”). Amounts payable
shall be reduced by standard withholding and other authorized deductions. Such
Base Salary shall be reviewed during the Term for increase (but not decrease) in
the sole discretion of the Board, or such individual, group or committee that
the Board may select as its delegate, not less frequently than annually during
the Term. In conducting any such review, the Board or such delegate shall
consider and take into account, among other things, any change in Executive’s
responsibilities, performance of Executive, the compensation of other similarly
situated executives of comparable companies and other pertinent factors. Once
increased, Executive’s Base Salary shall not be decreased except upon mutual
agreement between the parties, and, as so increased, shall constitute Base
Salary hereunder.
          3.2 Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit
Plans.
               (a) Executive shall be entitled to participate in all annual and
long-term bonuses and incentive, savings and retirement plans generally
available to other similarly situated executive employees of the Company.
Executive, and Executive’s family as the case may be, shall be eligible to
participate in and receive all benefits under welfare benefit plans, practices,
programs and policies provided to the Chief Executive Officer, the President,
other Executive Vice Presidents and other Senior Vice Presidents of the Company,
including, without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs. The Company reserves the right to modify, suspend
or discontinue any and all of its benefits referred to in this

-2-



--------------------------------------------------------------------------------



 



Section 3.2 at any time without recourse by Executive so long as such action is
taken generally with respect to other executives and does not single out
Executive.
               (b) In addition to his Base Salary, for each fiscal year ending
during the Term, Executive will be entitled to participate in the Cinemark
Holdings, Inc. Performance Bonus Plan (the “Annual Bonus Plan”), as such Annual
Bonus Plan may be amended from time to time, or pursuant to the terms of any
successor plan. If the performance targets specified by the Compensation
Committee of the Board are satisfied, Executive will receive an annual incentive
cash bonus (the “Annual Bonus”) based upon the award opportunity parameters and
performance targets established by the Compensation Committee of the Board
pursuant to the terms of the Annual Bonus Plan. The amount of the Annual Bonus
award opportunity and the performance targets that must be satisfied to receive
such Annual Bonus award will be established by the Compensation Committee, in
its sole discretion, each fiscal year pursuant to the terms of the Annual Bonus
Plan. All such Annual Bonus award payments will be payable as specified pursuant
to the terms of the Annual Bonus Plan and will be reduced by standard
withholding and other authorized deductions.
               (c) Equity Awards. Executive will be eligible to participate in
and receive grants of equity incentive awards (“Equity Awards”) under the
Company’s Amended and Restated 2006 Long Term Incentive Plan (the “Equity
Incentive Plan”), as such Equity Incentive Plan may be amended from time to
time, or pursuant to the terms of any successor plan. Equity Awards to Executive
may be granted at such times and subject to such terms and conditions as the
Equity Incentive Plan administrator shall determine. Executive has received
prior grants of Stock Options which shall continue to be subject to the terms of
this Agreement provided herein. Upon the consummation of a Sale of the Company,
Executive’s Equity Awards will accelerate and become fully vested (assuming
Executive is then, and has been continuously, employed by the Company or any of
its Subsidiaries). For purposes hereof, “Sale of the Company” is defined and has
the meaning specified in the Equity Incentive Plan.
          3.3 Fringe Benefits. Executive shall be entitled to receive fringe
benefits consistent with Executive’s duties and position, and in accordance with
the benefits provided to other similarly situated executive employees of the
Company. The Company reserves the right to modify, suspend or discontinue any
and all of its fringe benefits referred to in this Section 3.3 at any time
without recourse by Executive so long as such action is taken generally with
respect to other similarly situated peer executives and does not single out
Executive.
          3.4 Travel and Expenses. Executive shall be entitled to reimbursement
for expenses incurred in the furtherance of the business of the Company in
accordance with the Company’s practices and procedures, as they may exist from
time to time. Executive may, in his discretion, elect to purchase, and be
reimbursed for, business class tickets on any international flights for which
scheduled flight time exceeds five hours. Executive shall keep complete and
accurate records of all expenditures such that Executive may substantiate and
fully account for such expenses according to the Company’s practices and
procedures.
          3.5 Vacation. Executive shall be entitled to no less than twenty
(20) days paid vacation and other absences from work in accordance with the
Company’s vacation and absence

-3-



--------------------------------------------------------------------------------



 



policy in effect at the time of such vacations or absences which shall be taken
at such times as are consistent with Executive’s responsibilities hereunder.
          3.6 Payment of Compensation and Benefits. Executive acknowledges and
agrees that all payments required to be paid to Executive and benefits to be
provided to Executive may be paid or provided by the Company, its successor or
any other Subsidiary of the Company.
     4. Confidential Information; Non-Competition; Non-Solicitation.
          4.1 General. Executive acknowledges that during his employment and as
a result of his relationship with the Company and its affiliates, Executive has
obtained and will obtain knowledge of, and has been given and will be given
access to, information, including, but not limited to, information regarding the
business, operations, services, proposed services, business processes,
advertising, marketing and promotional plans and materials, price lists, pricing
policies, ticket sales, film licensing, purchasing, real estate acquisition and
leasing, other financial information and other trade secrets, confidential
information and proprietary material of the Company and its affiliates or
designated as being confidential by the Company or its affiliates which are not
generally known to non-Company personnel, including information and material
originated, discovered or developed in whole or in part by Executive
(collectively referred to herein as “Confidential Information”). The term
“Confidential Information” does not include any information which (i) at the
time of disclosure is generally available to the public (other than as a result
of a disclosure by Executive in breach of this Agreement), or (ii) was available
to Executive on a non-confidential basis from a source (other than the Company
or its Affiliates or their representatives) that is not and was not prohibited
from disclosing such information to Executive by a contractual, legal or
fiduciary obligation. Executive agrees that during the Term and, to the fullest
extent permitted by law, thereafter, Executive will, in a fiduciary capacity for
the benefit of the Company and its affiliates, hold all Confidential Information
strictly in confidence and will not directly or indirectly reveal, report,
disclose, publish or transfer any of such Confidential Information to any
Person, or utilize any of the Confidential Information for any purpose, except
in furtherance of Executive’s employment under this Agreement and except to the
extent that Executive may be required by law to disclose any Confidential
Information. Executive acknowledges that the Company and its affiliates are
providing Executive additional Confidential Information that Executive was not
given prior to execution of this Agreement, as further consideration to
Executive for executing this Agreement, including the promises and covenants
made by Executive in this Section 4.
          4.2 Non-Competition. In further consideration of the compensation to
be paid to Executive hereunder, Executive acknowledges that during the course of
his employment with the Company and its Subsidiaries, he has, and will, become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company and its Subsidiaries and
that his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Executive
agrees that, during Executive’s employment hereunder and for one year after the
date of termination of employment (the “Non-compete Period”), he shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in, any Competing Business.

-4-



--------------------------------------------------------------------------------



 



For purposes hereof, “Competing Business” means any business that owns, operates
or manages any movie theatre within a 25-mile radius (if such theatre is outside
of a Major DMA) or a 10-mile radius (if such theatre is within a Major DMA) of
any theatre (i) being operated by the Company or any of its Subsidiaries during
Executive’s employment hereunder (but excluding any theatres which the Company
and its Subsidiaries have ceased to operate as of the date of the termination of
Executive’s employment hereunder), or (ii) under consideration by the Company or
any of its Subsidiaries for opening as of the date of termination of employment;
“Major DMA” means a Designated Market Area with a number of households in excess
of 700,000; “Designated Market Area” means each of those certain geographic
market areas for the United States designated as such by Nielsen Media Research,
Inc. (“Nielsen”), as modified from time to time by Nielsen, whereby Nielsen
divides the United States into non-overlapping geography for planning, buying
and evaluating television audiences across various markets and whereby a county
in the United States is exclusively assigned, on the basis of the television
viewing habits of the people residing in the county, to one and only one
Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in Canada shall be treated as being outside of a Major DMA. Nothing
herein shall prohibit Executive from (i) being a passive owner of not more than
five percent (5%) of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation, or (ii) during the one year period following the
termination of Executive’s employment, owning, operating or investing in up to
five (5) movie theatres, so long as each such theatre is outside of a 25-mile
radius of the theatres being operated by the Company or any of its Subsidiaries
or under consideration by the Company or any of its Subsidiaries for opening, in
each case, as of the time of termination of Executive’s employment. During the
one-year period following the termination of Executive’s employment for any
reason, Executive shall provide reasonable notice to the Company of his plans
for acquiring ownership in, commencing operations of, or investing in, any movie
theatre prior to any such event. Notwithstanding the foregoing, Executive’s
obligations under this Section 4.2 shall terminate and become null and void if
Executive terminates his employment with Good Reason.
          4.3 Proprietary Interest. All inventions, designs, improvements,
patents, copyrights and discoveries conceived by Executive during Executive’s
employment by the Company or its affiliates that are useful in or directly or
indirectly related to the business of the Company and its affiliates or to any
experimental work carried on by the Company or its affiliates, shall be the
property of the Company and its affiliates. Executive will promptly and fully
disclose to the Company or its affiliates all such inventions, designs,
improvements, patents, copyrights and discoveries (whether developed
individually or with other persons) and shall take all steps necessary and
reasonably required to assure the Company’s or such affiliate’s ownership
thereof and to assist the Company and its affiliates in protecting or defending
the Company’s or such affiliate’s proprietary rights therein.
          4.4 Return of Materials. Executive expressly acknowledges that all
data, books, records and other Confidential Information of the Company and its
affiliates obtained in connection with the Company’s business is the exclusive
property of the Company or its affiliates and that upon the termination of
Executive’s employment by the Company or its affiliates, Executive will
immediately surrender and return to the Company or its affiliates all such items
and all other property belonging to the Company or its affiliates then in the
possession of Executive, and Executive shall not make or retain any copies
thereof.

-5-



--------------------------------------------------------------------------------



 



          4.5 Property of the Company. Executive acknowledges that from time to
time in the course of providing services pursuant to this Agreement, Executive
shall have the opportunity to inspect and use certain property, both tangible
and intangible, of the Company and its affiliates and Executive hereby agrees
that such property shall remain the exclusive property of the Company and its
affiliates. Executive shall have no right or proprietary interest in such
property, whether tangible or intangible, including, without limitation,
Executive’s customer and supplier lists, contract forms, books of account,
computer programs and similar property.
          4.6 Reasonable in Scope and Duration; Consideration. Executive agrees
and acknowledges that the restrictions contained in this Section 4 are
reasonable in scope and duration and are necessary to protect the business
interests and Confidential Information of the Company and its affiliates after
the Effective Date of this Agreement, and Executive further agrees and
acknowledges that he has reviewed the provisions of this Agreement with his
legal counsel. Executive acknowledges and agrees that Executive will receive
substantial, valuable consideration from the Company for the covenants contained
in this Section 4, including without limitation, compensation and other
benefits.
     5. Termination.
          5.1 Termination Prior to Expiration of Term. Notwithstanding anything
to the contrary contained in Section 2, Executive’s employment may be terminated
prior to the expiration of the Term only as provided in this Section 5.
          5.2 Death or Disability.
               (a) The Company may terminate Executive’s employment hereunder
due to death or Disability (as defined below). If Executive’s employment
hereunder is terminated as a result of death or Disability, Executive (or
Executive’s estate or personal representative in the event of death) shall be
entitled to receive (i) all Base Salary due to Executive through the date of
termination, (ii) the actual bonus, if any, he would have received in respect of
the fiscal year in which his termination occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive’s termination and the denominator of which is 365, payable at the
same time as any Annual Bonus payments are made to other similarly situated
active executives pursuant to the terms of the Annual Bonus Plan and subject to
satisfaction of the performance targets for such fiscal year, (iii) any
previously vested Equity Awards and benefits, such as retirement benefits and
vacation pay, in accordance with the terms of the plan or agreement pursuant to
which such Equity Awards or benefits were granted to Executive (items
(i) through (iii) above collectively referred to as “Accrued Employment
Entitlements”), (iv) a lump sum payment equal to twelve (12) months of
Executive’s full Base Salary, which shall be payable as soon as practicable
following the date of termination but not later than March 15 of the first
calendar year following the year of such termination; provided, that in the case
of Disability such payment shall be offset by the amount of Base Salary paid by
the Company to Executive or Executive’s personal representative from the date on
which Executive was first unable substantially to perform Executive’s duties
through the date of such termination, and (v) any benefits payable to Executive
or Executive’s beneficiaries, as applicable, in accordance with the terms of the
applicable benefit plan. At the Company’s expense, Executive and/or Executive’s
dependents shall be entitled to continue to

-6-



--------------------------------------------------------------------------------



 



participate in the Company’s welfare benefit plans and programs on the same
terms as similarly situated actively-employed executives for a period of twelve
(12) months from the date of such termination. Executive and/or Executive’s
dependents shall thereafter be entitled to any continuation of such benefits
provided under such benefit plans or by applicable law. Following the death or
Disability of Executive, Executive’s participation under any Equity Award or
other incentive compensation plan (other than Annual Bonuses included in the
definition of Accrued Employment Entitlements) shall be governed by the terms of
such plans.
               (b) “Disability” shall mean if, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, Executive is either (i) unable to engage in any substantial gainful
activity; or (ii) receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering Company
employees. Executive’s Disability shall be determined by the Company, in good
faith, based upon information supplied by Executive and the physician mutually
agreed upon by the Company and Executive. Executive agrees to submit to physical
exams and diagnostic tests reasonably recommended by such physician.
          5.3 Termination by the Company for Cause or by Executive because of a
Voluntary Termination.
               (a) Executive’s employment hereunder may be terminated by the
Company for Cause (as hereinafter defined) or by Executive under a Voluntary
Termination (as hereinafter defined). If Executive’s employment hereunder is
terminated under this Section 5.3, Executive shall be entitled to receive all
Base Salary due to Executive through the date of termination. Furthermore, all
previously vested rights of Executive under an Equity Award or similar incentive
compensation plan or program shall be treated in accordance with the terms of
such plan or program. Except as specifically set forth in this Section 5.3, the
Company shall have no further obligations to Executive following a termination
for Cause, or a Voluntary Termination.
               (b) “Cause” shall mean (i) subject to clause (ii) below, a felony
which results in a conviction, a guilty plea or a plea of nolo contendere,
(ii) engaging in conduct involving moral turpitude that causes the Company and
its affiliates material and demonstrable public disrepute or material and
demonstrable economic harm; (iii) a willful material breach of this Agreement by
Executive and/or Executive’s gross neglect of Executive’s duties hereunder which
is not cured to the Board’s reasonable satisfaction within fifteen (15) days
after notice thereof is given to Executive by the Board; or (iv) the intentional
wrongful damage to or misappropriation or conversion of material property of the
Company or its affiliates. No act or failure to act by the Executive shall be
deemed “willful” or “intentional” if done, or omitted to be done, by him in good
faith and with the reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Company shall not be
entitled to terminate Executive for Cause under clause (ii) above, unless
(A) the Board shall have made a good faith investigation and can produce
demonstrable evidence of the existence of the commission of the fraud,
embezzlement or theft which would serve as the basis of Executive’s termination
for Cause under clause (ii) above, during which investigation the Company may
place Executive on a paid administrative leave of absence and (B) no less than
2/3 of the

-7-



--------------------------------------------------------------------------------



 



members of the Board (excluding Executive if Executive is then a member of the
Board) shall have made a good faith determination that the Company is entitled
to terminate Executive for Cause under clause (ii) above.
               (c) “Voluntary Termination” shall mean a termination of
employment by Executive on Executive’s own initiative other than (i) a
termination due to Disability or (ii) a termination for Good Reason.
          5.4 Termination by the Company without Cause or by Executive for Good
Reason. The Company may terminate Executive’s employment hereunder without
Cause, and Executive shall be permitted to terminate Executive’s employment
hereunder for Good Reason (as hereinafter defined). If the Company terminates
Executive’s employment hereunder without Cause, other than due to death or
Disability, or if Executive effects a termination for Good Reason, Executive
shall be entitled to receive the payments and benefits set forth in this
Section 5.4.
               (a) If Executive’s employment hereunder is terminated by the
Company without Cause, so long as Executive has not breached any of the terms
contained in Section 4, Executive shall be entitled to each of the following:
               (i) Executive’s Accrued Employment Entitlements;
               (ii) two times Executive’s annual Base Salary in effect as of the
date of such termination, payable in accordance with the Company’s normal
payroll practices for a period of twenty-four (24) months following any such
termination; provided, however, that if Executive is, as of the date of such
termination, a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), any amount that is
(1) not treated as a short-term deferral within the meaning of Treas. Regs.
§1.409A-1(b)(4), and (2) exceeds the separation pay limit under Treas. Regs.
§1.409A-1(b)(9)(iii)(A) (two times the lesser of (A) the sum of Executive’s
annualized compensation based on Executive’s annual Base Salary for the calendar
year preceding the calendar year in which termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive’s employment had not been terminated), or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which such termination occurs), will not be
paid before the date that is six (6) months after such date of termination, or
if earlier, the date of Executive’s death. Any payments or benefits to which
Executive would otherwise be entitled during such non-payment period will be
accumulated and paid or otherwise provided to Executive on the first day of the
seventh month following such date of termination, or if earlier, within 30 days
of Executive’s death to his surviving spouse (or to his estate if Executive’s
spouse does not survive him). For purposes of this Section 5.4(a)(ii) and
Section 5.4(b), any amount that is paid as a short-term deferral within the
meaning of Treas. Regs. §1.409A-1(b)(4), or within the separation pay limit
under Treas. Regs. §1.409A-1(b)(9)(iii)(A) shall be treated as a separate
payment, provided the aggregate of the separate payments under this
Section 5.4(a)(ii) shall not exceed an amount equal to two times the Executive’s
annual

-8-



--------------------------------------------------------------------------------



 



Base Salary in effect as of the date of such termination or for a period in
excess of twenty-four (24) months following any such termination.
               (iii) an amount equal to the most recent Annual Bonus received by
Executive for any fiscal year ended prior to the date of such termination
(determined without regard to any performance goals), payable in a lump sum
within thirty (30) days following such termination of employment; provided
further, that if such termination or resignation occurs within thirty (30) days
prior to the calendar year end, the payment, without interest, of the amount
paid for a termination by the Company without Cause shall be paid no earlier
than January 1 of the next year; and
               (iv) Executive and Executive’s dependents shall be entitled to
continue to participate in the Company’s welfare benefit plans and insurance
programs on the same terms as similarly situated active employees for a period
of twenty-four months from the termination date. Following the expiration of
such period, Executive and/or Executive’s dependents shall be entitled to any
continuation of benefits as are provided under such benefit plans by the Company
or as are required to be provided in accordance with applicable law.
               (b) If Executive’s employment hereunder is terminated by the
Executive for Good Reason, so long as Executive has not breached any of the
terms contained in Section 4, Executive shall be entitled to the benefits
provided in Section 5.4(a), except the severance benefit specified in
Section 5.4(a)(ii) (the “Regular Severance Benefit”) shall be payable in a lump
sum (the “Permitted Lump Sum Benefit”) to the extent it is (1) treated as a
short-term deferral within the meaning of Treas. Regs. §1.409A-1(b)(4), or
(2) does not exceed the separation pay limit under Treas. Regs.
§1.409A-1(b)(9)(iii)(A) (two times the lesser of (A) the sum of Executive’s
annualized compensation based on Executive’s annual Base Salary for the calendar
year preceding the calendar year in which termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive’s employment had not been terminated), or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which such termination occurs), as described
in Section 5.4(a)(ii). The Permitted Lump Sum Benefit shall be payable within
thirty (30) days following such termination of employment; provided further,
that if such termination or resignation occurs within thirty (30) days prior to
the calendar year end, the payment, without interest, of the Permitted Lump Sum
Benefit paid for a termination by Executive for Good Reason shall be paid no
earlier than January 1 of the next year and any remaining amount shall be
payable in installments in accordance with the Regular Severance Benefit
provisions of Section 5.4(a)(ii).
               (c) Any outstanding stock options granted to Executive shall be
vested and/or exercisable for the period through the date of such termination of
employment, and shall remain exercisable, in accordance with the terms contained
in the plan and the agreement pursuant to which such option awards were granted.
Any outstanding Equity Award (other than stock options) with time based vesting
provisions granted to Executive shall be vested on a prorata basis based on the
percentage determined by dividing (i) the number of days from and including the
grant date of such Equity Award through the termination date of Executive’s
employment, by (ii) the number of days from the grant date of such Equity Award
to the full

-9-



--------------------------------------------------------------------------------



 



vesting date of such Equity Awards. Any Equity Awards with performance based
vesting provisions shall remain outstanding through the remainder of the
applicable performance period (without regard to any continued employment
requirement) and if or to the extent the performance provisions are attained
shall become vested without regard to any continued employment requirement on a
prorata basis based upon the percentage determined by dividing (i) the number of
days from and including the grant date of such Equity Award through the
termination date of Executive’s employment, by (ii) the number of days from the
grant date to the end of the applicable performance period without regard to any
continued employment requirement.
               (d) For purposes of the calculation of Executive’s benefits under
any supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.4.
               (e) “Good Reason” means and shall be deemed to exist if, without
the prior written consent of Executive, (i) Executive suffers a significant
reduction in duties, responsibilities or effective authority associated with
Executive’s titles and positions as set forth and described in this Agreement or
is assigned any duties or responsibilities inconsistent in any material respect
therewith (other than in connection with a termination for Cause); (ii) the
Company fails to pay Executive any amounts or provide any benefits required to
be paid or provided under this Agreement or is otherwise in material breach of
this Agreement; (iii) the Company adversely changes Executive’s titles or
reporting requirements; (iv) Executive’s compensation opportunity (other than
Base Salary, which is governed by Section 3.1) or benefits provided for
hereunder are materially decreased; or (v) the Company transfers Executive’s
primary workplace from the Company’s headquarters in Dallas/Plano, Texas area.
No termination by Executive shall be for “Good Reason” unless written notice of
such termination setting forth in particular the event(s) constituting Good
Reason is delivered to the Company within thirty (30) days following the date on
which the event constituting Good Reason occurs and the Company fails to cure or
remedy the event(s) identified in the notice within thirty (30) days after
receipt of such notice.
          5.5 Termination During a Change of Control. Notwithstanding
Section 5.4, if within one year after a Change of Control (as defined below),
executive’s employment is terminated by the Company (other than for Disability,
death or Cause) or Executive resigns for Good Reason, Executive shall receive
the payments and benefits set forth in this Section 5.5:
               (a) Executive’s Accrued Employment Entitlements; plus
               (b) An amount (the “Section 5.5 Termination Amount”) in addition
to any other cash compensation beyond that provided in (a) above, which amount
shall be equal to the sum of two times Executive’s annual Base Salary; plus an
amount equal to one and one half times the most recent Annual Bonus received by
Executive for any fiscal year ended prior to the date of such termination
(determined without regard to any performance goals), payable in a lump sum
within thirty (30) days following such termination of employment provided
further, that if such termination or resignation occurs within thirty (30) days
prior to the calendar year end, the payment, without interest, the amount shall
be paid no earlier than January 1 of the next year; and

-10-



--------------------------------------------------------------------------------



 



               (c) Executive and Executive’s dependents shall be entitled to
continue to participate in the Company’s, a successor’s or acquiror’s welfare
benefit plans and insurance programs on the same terms as similarly situated
active employees for a period of thirty (30) months from the termination date.
Following the expiration of such thirty (30) month period, Executive and/or
Executive’s dependents shall be entitled to any continuation of benefits as are
provided under such benefit plans by the Company or as are required to be
provided in accordance with applicable law.
               (d) Any outstanding Equity Awards granted to Executive shall be
fully vested and/or exercisable as of the date of such termination of employment
and shall remain exercisable, in each case, in accordance with the terms
contained in the plan and the agreement pursuant to which such compensation
awards were granted, but in no event shall Executive’s rights under any such
Equity Awards be less favorable than the terms applicable to a Sale of the
Company or other change in control contained in the plan and the agreement
pursuant to which such Equity Awards were granted.
               (e) For purposes of the calculation of Executive’s benefits under
any supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.5.
               (f) A “Change of Control” shall be deemed to have occurred upon
(i) the date that (A) any individual, entity or group (within the meaning both
of Section 1.409A-3(i)(5)(vi)(D) of the Treasury Regulations and of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than Madison Dearborn Capital Partners or any entity
or organization controlled by Madison Dearborn Capital Partners (collectively,
the “MDP Entities”) or the Mitchell Family (as defined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such individual, entity or group), beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the total combined voting power of the voting securities of the
Company entitled to vote generally in the election of directors (“Voting
Power”); and (B) such beneficial ownership (as so defined) by such individual,
entity or group of more than thirty percent (30%) of the Voting Power then
exceeds the combined beneficial ownership (as so defined) of Voting Power of the
MDP Entities and the Mitchell Family, (ii) a majority of the members of the
Company’s Board of Directors shall not be Continuing Directors (as defined
below) or (iii) the sale of all or substantially all of the Company’s assets.
               (g) “Continuing Director” shall mean with respect to any 12-month
period, individuals that at the beginning of such period constituted the Board
of Directors of the Company (together with any new directors whose election by
such board or whose nomination for election by the stockholders of the Company
was approved by a vote of at least a majority of the directors of the Company
then still in office who were either directors at the beginning of such period
or whose election or nomination was previously so approved).
               (h) “Mitchell Family” shall mean (a) Lee Roy or Tandy Mitchell,
or the estate of Lee Roy Mitchell or Tandy Mitchell and (b) any trust or other
arrangement for the benefit of a Mitchell.

-11-



--------------------------------------------------------------------------------



 



          5.6 General Release. Except where the termination is the result of
Executive’s death and notwithstanding the foregoing, no payment shall be made by
the Company to Executive under this Section 5 unless otherwise required by
state, local or federal law, until Executive executes a general release of all
claims in a form reasonably approved by the Company. The terms of any such
general release will not, without the written consent of the Executive,
terminate any continuing payment or benefit obligations hereunder by the Company
to the Executive. Notwithstanding the foregoing, if the Company fails to deliver
a form of general release to the Executive by the forty-fifth (45th) day
following the date of termination, the Executive will be deemed to have
satisfied the condition of this Section 5.6(a) without being required to execute
a general release.
          5.7 Office Support. Upon the termination of Executive’s employment
hereunder for any reason except for Cause, the Company shall make available to
Executive, at the Company’s expense, an office and support services, (including,
without limitation, telephone, telefax and internet access), at the Company’s
election, either at the Company’s main office or at another suitable office
space in the Dallas/Plano area, for a period not to exceed three (3) months
following the date of such termination.
     6. Arbitration.
          6.1 General. Any dispute, controversy or claim arising out of or
relating to this Agreement, the breach hereof or the coverage or enforceability
of this arbitration provision shall be settled by arbitration in Dallas, Texas
(or such other location as the Company and Executive may mutually agree),
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as such rules are in effect in Dallas/Fort Worth, Texas
on the date of delivery of demand for arbitration. The arbitration of any such
issue, including the determination of the amount of any damages suffered by
either party hereto by reason of the acts or omissions of the other, shall be to
the exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any equitable remedy in a court to enforce the provisions of
this Agreement, including but not limited to an action for injunctive relief or
attachment, without waiving the right to arbitration.
          6.2 Procedure.
               (a) Either party may demand such arbitration by giving notice of
that demand to the other party. The party demanding such arbitration is referred
to herein as the “Demanding Party,” and the party adverse to the Demanding Party
is referred to herein as the “Responding Party.” The notice shall state (x) the
matter in controversy, and (y) the name of the arbitrator selected by the party
giving the notice.
               (b) Not more than fifteen (15) days after such notice is given,
the Responding Party shall give notice to the Demanding Party of the name of the
arbitrator selected by the Responding Party. If the Responding Party shall fail
to timely give such notice, the arbitrator that the Responding Party was
entitled to select shall be named by the Arbitration Committee of the American
Arbitration Association. Not more than fifteen (15) days after the second
arbitrator is so named; the two arbitrators shall select a third arbitrator. If
the two

-12-



--------------------------------------------------------------------------------



 



arbitrators shall fail to timely select a third arbitrator, the third arbitrator
shall be named by the Arbitration Committee of the American Arbitration
Association.
               (c) The dispute shall be arbitrated at a hearing that shall be
concluded within ten days immediately following the date the dispute is
submitted to arbitration unless a majority of the arbitrators shall elect to
extend the period of arbitration. Any award made by a majority of the
arbitrators (x) shall be made within ten days following the conclusion of the
arbitration hearing, (y) shall be conclusive and binding on the parties, and
(z) may be made the subject of a judgment of any court having jurisdiction.
               (d) Any amount to which Executive is entitled under this
Agreement (including any disputed amount) which is not paid when due shall bear
interest from the date due but not paid at a rate equal to the lesser of eight
percent (8%) per annum and the maximum lawful rate.
          6.3 Costs and Expenses. All administrative and arbitration fees, costs
and expenses shall be borne by the Company.
     7. Indemnification. To the fullest extent permitted by the indemnification
provisions of the certificate of incorporation and bylaws of the Company in
effect as of the date of this Agreement and the indemnification provisions of
the corporation statute of the jurisdiction of the Company’s incorporation in
effect from time to time (collectively, the “Indemnification Provisions”), and
in each case subject to the conditions thereof, the Company shall (i) indemnify
Executive, as a director and/or officer of the Company or a subsidiary of the
company or a trustee or fiduciary of an employee benefit plan of the Company or
a subsidiary of the Company, or, if Executive shall be serving in such capacity
at the Company’s written request, as a director or officer of any other
corporation (other than a subsidiary of the company) or as a trustee or
fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal (collectively, “Claims”), because Executive is or
was a director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan, and against
which Executive may be indemnified by the Company, and (ii) pay for or reimburse
within twenty (20) days after request by Executive of the reasonable expenses
incurred from time to time by Executive in the defense of any proceeding to
which Executive is a party because Executive is or was a director or officer of
the Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The Company shall have the right to
defend Executive against a Claim with counsel of its choice reasonably
acceptable to Executive so long as (i) the Claim involves primarily money
damages, (ii) the Company conducts the defense of the Claim actively and
diligently and (iii) there are no conflicts of such counsel representing both
the Company and the Executive. So long as the Company is conducting the defense
of the Claim, (i) Executive may retain separate co-counsel at his sole cost and
expense and participate in the defense of the Claim, (ii) the Company shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Claim, nor take any voluntary action prejudicial to the determination of
the Claim, without the prior written consent of the Executive, such consent not
to be unreasonably withheld and (iii) the Company will not consent to the entry
of any judgment

-13-



--------------------------------------------------------------------------------



 



or enter into any settlement with respect to the Claim unless a written
agreement from the party asserting the Claim is obtained releasing the Executive
from all liability thereunder. The rights of Executive under the Indemnification
Provisions and this Section 7 shall survive the termination of the employment of
Executive by the Company.
     8. Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.
     9. Remedies. Executive acknowledges that the services Executive is to
render under this Agreement are of a unique and special nature, the loss of
which cannot reasonably or adequately be compensated for in monetary damages,
and that irreparable injury and damage will result to the Company and its
Subsidiaries in the event of any default or breach of this Agreement by
Executive. The parties agree and acknowledge that the breach by Executive of any
of the terms of this Agreement will cause irreparable damage to the Company and
its affiliates, and upon any such breach, the Company shall be entitled to
injunctive relief, specific performance, or other equitable relief (without
posting a bond or other security); provided, however, that this shall in no way
limit any other remedies which the Company and its affiliates may have
(including, without limitations, the right to seek monetary damages).
     10. Survival. The provisions of Sections 4 through 20 shall survive the
expiration or earlier termination of the Term.
     11. Taxes. All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by Federal, state or local law.
     12. No Obligation to Mitigate; No Rights of Offset.
          12.1 No Obligation to Mitigate. Executive shall not be required to
mitigate the amount of any payment or other benefit required to be paid to
Executive pursuant to this Agreement, whether by seeking other employment or
otherwise, nor shall the amount of any such payment or other benefit be reduced
on account of any compensation earned by Executive as a result of employment by
another person; provided that Executive and Executive’s dependents shall not be
entitled to continue to participate in the welfare benefit plans of the Company
and its Subsidiaries if Executive is covered by the welfare benefit plans of
another employer.
          12.2 No Rights of Offset. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

-14-



--------------------------------------------------------------------------------



 



     13. Notices. Any notice or other communications relating to this Agreement
shall be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier, to the party concerned at the
address set forth below:

     
     If to Company:
  3900 Dallas Parkway, Suite 500
Plano, Texas 75093
Attn: Chief Executive Officer
 
   
     If to Executive:
  At Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

     Either party may change the address for the giving of notices at any time
by written notice given to the other party under the provisions of this
Section 13. If notice is given by personal delivery or overnight courier, said
notice shall be conclusively deemed given at the time of such delivery or upon
receipt of such couriered notice. If notice is given by mail, such notice shall
be conclusively deemed given upon deposit thereof in the United States mail.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior written and oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. Without limiting the generality of the foregoing
sentence, this Agreement supersedes any prior employment agreement, oral or
written, including the Employment Agreement, dated as of March 12, 2004, between
the Company and Executive, as amended, which shall terminate and be cancelled as
of the Effective Date, except for any breaches thereof by Executive prior to the
Effective Date which shall survive such termination. This Agreement may not be
changed orally, but only by an agreement in writing signed by both parties.
     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement.
     16. Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.
     17. Severability. The parties agree that if any provision of this Agreement
as applied to any party or to any circumstance is adjudged by a court or
arbitrator to be invalid or unenforceable, the same will in no way affect any
other circumstance or the validity or enforceability of this Agreement. Without
limiting the generality of the foregoing, in particular, if any provision in
Section 4, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court or arbitrator making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such

-15-



--------------------------------------------------------------------------------



 



provision shall then be enforceable and shall be enforced. In addition, in the
event of a breach or violation by Executive of Section 4, the Non-compete Period
and the Non-solicitation Period shall be automatically extended respectively by
the amount of time between the initial occurrence of the breach or violation and
when such breach or violation has been duly cured.
     18. Binding Effect. Subject to Section 8 hereof, the rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the permitted successors, assigns, heirs, administrators, executors
and personal representatives of the parties.
     19. Effective Date; Effect on Prior Agreement. This Agreement shall become
effective as of the date first above written. This Agreement contains the entire
understanding between the parties hereto and supersedes in all respects any
prior or other agreement or understanding between the Company or any affiliate
of the Company and Executive, including, without limitation, the Employment
Agreement, dated as of March 12, 2004, as amended to the date hereof (the “Prior
Agreement”), by and between Cinemark, Inc. and Executive, which agreement shall
terminate in all respects upon the Effective Date.
     20. Executive’s Cooperation. During the Term and for five (5) years
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
proceeding or investigation or any material dispute with a third party, in each
case as reasonably requested by the Company (including, without limitation,
Executive’s being reasonably available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other activities and commitments), in each case limited to the
extent that such cooperation (a) becomes unduly burdensome for Executive
(including in terms of the time commitments required by Executive in connection
with such cooperation), (b) in the event that such cooperation is required after
the Term, unreasonably interferes with Executive’s duties under his then current
employment, (c) causes Executive to breach in any material respect any material
agreement by which he is bound, or (d) is limited to the extent Executive is
advised by legal counsel that such cooperation would not be in Executive’s best
interests. In the event that the Company requires Executive’s cooperation in
accordance with this paragraph, the Company shall reimburse Executive solely
for: (i) his reasonable out-of-pocket expenses (including travel, lodging and
meals) upon submission of receipts and (ii) any reasonable attorneys’ fees
incurred by Executive to the extent that, after consultation with the Company,
Executive deems it advisable to seek the advice of legal counsel regarding his
obligations hereunder.
     21. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive’s

-16-



--------------------------------------------------------------------------------



 



personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees or estate, as the case may be.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the day and in the year first written above.

            COMPANY:

CINEMARK HOLDINGS, INC.
      By:   /s/ Alan W. Stock         Name:   Alan W. Stock        Title:   CEO 
      EXECUTIVE:
      /s/ Robert Copple       Robert Copple           

-18-